Citation Nr: 1718871	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-34 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disability, to include residuals of a resolved corneal abrasion.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right eye disability, to include residuals of a resolved corneal abrasion.

4.  Entitlement to service connection for obstructive sleep apnea.

(The issue of entitlement to service connection for diabetes mellitus will be the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded in January 2013.

In December 2016, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that a separate decision will be issued to address the claim of entitlement to service connection for diabetes mellitus by the Veterans Law Judge that heard testimony on the claim in May 2012.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (where more than one Veterans Law Judge held a hearing in an appeal on different issues or where there are different representatives for different issues, separate decisions are required).  

The issues of entitlement to service connection for a low back disability, right eye disability, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A January 2005 rating decision denied a claim to reopen entitlement to service connection for corneal abrasion previously claimed as an eye injury; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the January 2005 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right eye disability, to include residuals of a resolved corneal abrasion.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right eye disability, to include residuals of a resolved corneal abrasion.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for service connection for an eye injury was denied in an August 1996 rating decision.  A January 2005 rating decision declined to reopen the issue of entitlement to service connection for corneal abrasion.  In July 2010, the Veteran filed a claim of entitlement to service connection for status post right eye abrasion.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO's January 2005 denial of the Veteran's claim was due to finding insufficient evidence that the Veteran had permanent residuals or a current chronic eye disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the January 2005 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence received since the January 2005 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA and private medical records and the Veteran's lay statements indicating that the Veteran has current right eye disabilities and that eye symptoms continued since an in-service eye injury.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between a current eye disorder and an injury in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for a right eye disability, to include residuals of a resolved corneal abrasion, is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right eye disability, to include residuals of a resolved corneal abrasion, is reopened and, to that extent, the appeal is granted.


REMAND

The Board finds additional development is warranted before the claims of entitlement to service connection for a low back disability and obstructive sleep apnea and the reopened claim of entitlement to service connection for a right eye disability are adjudicated.

Initially, the Board finds remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim of entitlement to service connection for a low back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  A December 2016 statement by the Veteran's primary care nurse practitioner indicated the Veteran received ongoing treatment at the Brooke Army Medical Center for his low back pain.  On remand, additional development is warranted so that the Veteran may identify any relevant, outstanding treatment records, to include any additional medical records from the Brooke Army Medical Center.  

Additionally, the Board finds an additional examination and medical opinion are warranted to determine whether the Veteran has a current low back disability related to his active service that accounts for all evidence of record.  

The Veteran contends that low back pain began in service and continued since, with noted in-service treatment for low back pain.  A diagnosis of low back pain and lumbar strain was provided by a January 2011 examination.  The December 2016 statement by the Veteran's primary care nurse practitioner reported recent findings of degenerative endplate changes to the lumbar spine at L4-L5 and L5-S1, noted that additional imaging would likely reveal intervertebral disc degeneration, and opined that the Veteran's history of low back pain and degenerative endplate changes at least as likely as not began in service but did not provide a current diagnosis.  The nurse practitioner also did not discuss the significance of the normal evaluation of the spine during the Veteran's retirement examination.  As such, remand is required so that an additional examination and medical opinion may be obtained.

With regard to the right eye disability, the Board finds an additional medical opinion is warranted to determine whether the Veteran has any current residuals of his in-service right eye abrasion injury.  The Board finds the prior January 2011 VA examiner's opinion that the Veteran had a diagnosis of right eye abrasion, resolved, with corrected visual acuity of 20/20 and no scarring that was at least as likely as not related to active service to be unclear in light of noted symptoms of redness, burning, stinging, and blurring that may be associated with the abrasion and a notation that the Veteran's right eye abrasion was currently being treated with ointment.  Moreover, the Board finds the subsequent VA opinion must account for all right eye diagnoses present during the period of the claim, to include open angle glaucoma, cataract, and dry eye syndrome.

With regard to the claim for obstructive sleep apnea, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran underwent a January 2010 private sleep study that confirmed a diagnosis of obstructive sleep apnea.  In December 2016, the Veteran's spouse testified that she noticed he would stop breathing during sleep, snored loudly, and fell asleep at work during active service.  Further, D.M. indicated that he served with the Veteran, and observed him fall asleep and begin snoring while eating, and that he fell asleep in the back of a vehicle and sounded as though he was choking and gasping for air.  D.M. noted that he had Army medical training and that the Veteran's choking and gasping sounded the same as patients he treated that had sleep apnea.

The Board finds sufficient evidence to warrant a VA examination in light of evidence of a current diagnosis of sleep apnea as well as lay statements documenting in-service symptomatology.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  As such, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since February 2015.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a low back disability, to specifically include C.M. from Brooke Army Medical Center in Houston, Texas.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and his representative so notified.

3.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any low back disability present during the period of the claim (since approximately 2010) began in service, was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  The examiner should specifically address C.M.'s December 2016 opinion that the Veteran's lumbar spine degenerative endplate changes at L4-L5 and L5-S1 had onset in active service and that an MRI would likely reveal intervertebral disc degeneration.

4.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any residuals of an in-service right eye corneal abrasion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  The claims file must be reviewed by the examiner.  

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion for any right eye diagnosis present during the period of the claim (since approximately 2010) as to whether it is at least as likely as not (50 percent probability or greater) that any eye disorder began in service, was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  The examiner should specifically address whether there are current residuals of the in-service right eye abrasion and discuss the diagnoses of glaucoma, cataract, and dry eye syndrome noted during the period of the claim.

5.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of the Veteran's obstructive sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the lay statements regarding the onset of the Veteran's symptoms during active service.

A complete rationale must be provided for any opinion offered.

6.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


